UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No. ) Filed by the Registrantý Filed by a Party other than the Registranto Check the appropriate box: o Preliminary Proxy Statement o Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) ý Definitive Proxy Statement o Definitive Additional Materials o Soliciting Material Pursuant to §240.14a-12 ULURU Inc. (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): ý No fee required. o Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: ULURU Inc. 4452 Beltway Drive Addison, Texas 75001 (214) 905-5145 April 22, 2014 To our Stockholders: We are pleased to invite you to attend the annual meeting of stockholders of ULURU Inc. to be held on Thursday, June 5, 2014 at 10:00 a.m., Central Daylight Time, at the offices of ULURU Inc., 4452 Beltway Drive, Addison, Texas 75001, (214) 905-5145. Details regarding the business to be conducted, information you should consider in casting your vote and how you may vote are more fully described in the accompanying Notice of Annual Meeting of Stockholders and Proxy Statement. In accordance with rules approved by the Securities and Exchange Commission, this year we are furnishing proxy materials to our stockholders primarily over the Internet.As a result, we are mailing to many of our stockholders a notice instead of a paper copy of our Proxy Statement and our 2013 Annual Report.The notice contains instructions on how to access those documents over the Internet.The notice also contains instructions on how each of those stockholders can receive a paper copy of our proxy materials, including our Proxy Statement, our 2013 Annual Report and a proxy card or voting instruction form.Stockholders who do not receive a notice will receive a paper copy of the proxy materials by mail. Your vote is important.Whether or not you plan to attend the annual meeting, we hope you will vote as soon as possible. Thank you for your ongoing support of ULURU Inc. Sincerely, Kerry P. Gray President & Chief Executive Officer ULURU Inc. 4452 Beltway Drive Addison, Texas 75001 (214) 905-5145 NOTICE OF ANNUAL MEETING OF STOCKHOLDERS to be held on June 5, 2014 NOTICE IS HEREBY GIVEN that the annual meeting of the stockholders of ULURU Inc., a Nevada corporation (the “Meeting”), will be held at the offices of ULURU Inc., 4452 Beltway Drive, Addison, TX 75001, (214) 905-5145, on June 5, 2014 at 10:00 a.m., Central Daylight Time, for the following purposes: 1. to elect four members to the Board of Directors to hold office until the annual meeting for 2015, and until their successors are elected and qualified; and 2. to ratify the appointment of Lane Gorman Trubitt, PLLC as our independent registered public accounting firm for the fiscal year ending December 31, 2014; and 3. to approve a proposal to amend the Company’s 2006 Equity Incentive Plan to increase the number of shares of Common Stock reserved for issuance; and 4. to transact such other business as may properly come before the meeting or any adjournments thereof. In accordance with the provisions of our bylaws, the Board of Directors has fixed the close of business on April 9, 2014, as the record date for the determination of the holders of the shares of our Common Stock entitled to notice of, and to vote at, the Meeting and at any adjournment or postponement of the Meeting. Information relating to the proposals described above is set forth in the accompanying Proxy Statement dated April 22, 2014.Please carefully review the information contained in the Proxy Statement, which is incorporated into this Notice.Our Annual Report for the fiscal year ended December 31, 2013 accompanies the Proxy Statement. Important Notice Regarding the Availability of Proxy Materials for the Annual Meeting of Stockholders to be held on June 5, 2014. This proxy statement and our 2013 annual report to stockholders are available at our corporate website at www.uluruinc.com under “Investor Relations”. YOUR VOTE IS IMPORTANT You may vote on the Internet by completing the electronic voting instruction form found at www.proxyvote.com or by telephone using a touch-tone telephone and calling 1-800-690-6903. Returning your proxy now will not interfere with your right to attend the Annual Meeting or to vote your shares personally at the Annual Meeting, if you wish to do so.The prompt return of your proxy may save the Company additional expenses of solicitation. By Order of the Board of Directors, Kerry P. Gray President & Chief Executive Officer Addison, Texas April 22, 2014 ULURU Inc. 4452 Beltway Drive Addison, Texas 75001 (214) 905-5145 PROXY STATEMENT ANNUAL MEETING OF STOCKHOLDERS To Be Held On June 5, 2014 GENERAL INFORMATION This Proxy Statement and proxy materials are being furnished by ULURU Inc., a Nevada corporation, to holders of its Common Stock, par value $0.001 per share (the “Common Stock”), in connection with the solicitation of proxies by the Board of Directors (the “Board”) of ULURU Inc. for the 2014 annual meeting of stockholders (the “Meeting”) and for any adjournment or postponement of the meeting.In this proxy statement, we may also refer to ULURU Inc. as "ULURU," the “Company," "we," "our," or "us." We are holding the Meeting at 10:00 a.m., Central Daylight Time, on Thursday, June 5, 2014, at the offices of ULURU Inc., 4452 Beltway Drive, Addison, Texas 75001 and invite you to attend in person. Under rules adopted by the Securities and Exchange Commission, we provide our stockholders with the choice of accessing the 2014 annual meeting proxy materials over the Internet, rather than receiving printed copies of those materials through the mail.In connection with this process, a Notice Regarding the Availability of Proxy Materials is being mailed to our stockholders who have not previously requested electronic access to our proxy materials or paper proxy materials.The notice contains instructions on how you may access and review our proxy materials on the Internet and how you may vote your shares over the Internet.The notice will also tell you how to request our proxy materials in printed form or by email, at no charge.The notice contains a 12-digit control number that you will need to vote your shares.Please keep the notice for your reference through the meeting date. We anticipate that the Notice Regarding the Availability of Proxy Materials will be mailed to stockholders beginning on or about April 22, 2014. This Proxy Statement should be read in conjunction with our Annual Report for the fiscal year ended December 31, 2013, including the financial statements and management’s discussion and analysis of financial condition and results of operations for the fiscal year ended December 31, 2013 contained therein. - 1 - VOTING INFORMATION Record Date You may vote all shares that you owned as of April 9, 2014, which is the record date for the Meeting.On April 9, 2014, we had 23,588,110 common shares outstanding at the close of business.Each common share is entitled to one vote on each matter properly brought before the Meeting. Ownership of Shares You may own common shares in one of the following ways: · directly in your name as the stockholder of record, which includes restricted stock awards issued to employees under our long-term incentive plans; or · indirectly through a broker, bank, trustee, or other holder of record in "street name". If your shares are registered directly in your name, you are the holder of record of these shares and we are sending a Notice Regarding the Availability of Proxy Materials directly to you.As the holder of record, you have the right to vote by proxy, by telephone, by the Internet or by mail (if you request to receive your proxy materials by mail), or to vote in person at the Meeting.If you hold your shares in street name, your broker, bank, trustee, or other holder of record is sending a Notice Regarding the Availability of Proxy Materials to you.As a holder in street name, you have the right to direct your broker, bank or other holder of record how to vote by submitting voting instructions in the manner directed by your bank, broker, trustee, or other holder of record.Regardless of how you hold your shares, we invite you to attend the Meeting. How to Vote The Notice Regarding the Availability of Proxy Materials that most of our stockholders will receive will have information about Internet voting but is not permitted to include a telephonic voting number because that would enable a stockholder to vote without accessing the proxy materials online.The telephonic voting number will be on the website where the proxy materials can be found.For more information about voting by telephone, please see the next two sections. Your vote is important. We encourage you to vote promptly.Internet and telephone voting is available through 11:59 p.m. Eastern Time on Wednesday, June 4, 2014, for all common shares. You may vote in one of the following ways: By Telephone. You have the option to vote your shares by telephone. In order to vote your shares by telephone, please go to www.proxyvote.com and log in using the 12-digit control number provided on your Notice Regarding the Availability of Proxy Materials.You will be provided with a telephone number for voting at that site.Alternatively, if you request paper copies of the proxy materials, your proxy card or voting instruction form will have a toll-free telephone number that you may use to vote your shares.When you vote by telephone, you will be required to enter your 12-digit control number, so please have it available when you call.You may vote by telephone 24 hours a day. The telephone voting system has easy-to-follow instructions and allows you to confirm that the system has properly recorded your votes. By Internet. You can also vote your shares by the Internet.The Notice Regarding the Availability of Proxy Materials indicates the website you may access for Internet voting using the 12-digit control number included in the notice.You may vote by the Internet 24 hours a day.As with telephone voting, you will be able to confirm that the system has properly recorded your votes.If you hold your shares in street name, please follow the Internet voting instructions in the Notice of Internet Availability of Proxy Materials you receive from your bank, broker, trustee, or other record holder. By Mail. If you elect to receive your proxy materials by mail and you are a holder of record, you can vote by marking, dating, and signing your proxy card and returning it by mail in the postage-paid envelope provided to you.If you elect to receive your proxy materials by mail and you hold your shares in street name, you can vote by completing and mailing the voting instruction form provided by your bank, broker, trustee, or holder of record. At the Meeting. The way you vote your shares now will not limit your right to change your vote at the meeting if you attend in person.If you hold your shares in street name, you must obtain a proxy, executed in your favor, from the holder of record if you wish to vote these shares at the meeting. All shares that have been properly voted and not revoked will be voted as you have directed at the Meeting.If you sign and return your proxy card without any voting instructions, your shares will be voted as the Board of Directors recommends. Revocation of Proxies. You can revoke your proxy at any time before your shares are voted if you: (1) submit a written revocation to our corporate secretary at the Meeting; (2) submit a timely later-dated proxy or voting instruction form if you hold shares in street name; (3) provide timely subsequent telephone or Internet voting instructions; or (4)vote in person at the Meeting. - 2 - Quorum and Required Vote Quorum. We will have a quorum and will be able to conduct the business of the Meeting if one-third of the shares entitled to vote are present at the Meeting, either in person or by proxy.Abstentions and broker non-votes (assuming, in the case of broker non-votes, that the shares represented by such non-votes are voted on any other matter before the Meeting) are counted as present for purposes of determining the presence or absence of a quorum for the transaction of business at the Meeting. Votes Required for Proposals. For Proposal 1, directors will be elected by a plurality of shares present in person or represented by proxy at the Meeting, which means that the four individuals receiving the highest number of “For” votes will be elected directors.Abstentions and broker non-votes will have no effect on the voting results of Proposal 1. Proposal 2 and Proposal 3 will be approved if the number of votes cast in favor of the proposal exceeds the number of votes against the proposal.Abstentions and broker non-votes will have no effect on the voting results of Proposal 2 or Proposal 3. Routine and Non-Routine Proposals. The rules of the New York Stock Exchange determine whether proposals presented at stockholder meetings are routine or non-routine.If a proposal is routine, a broker or other entity holding shares for an owner in street name may vote on the proposal without receiving voting instructions from the owner under certain circumstances.If a proposal is non-routine, the broker or other entity may vote on the proposal only if the owner has provided voting instructions.A broker non-vote occurs when the broker or other entity is unable to vote on a proposal because the proposal is non-routine and the owner does not provide any voting instructions. Under the rules of the New York Stock Exchange, each of the proposals to be voted on at the Meeting, other than the ratification of auditors, is a non-routine item.This means that brokers who do not receive voting instructions from their clients as to how to vote their shares for these items cannot exercise discretion to vote their clients' shares.Therefore, it is important that you instruct your broker as to how you wish to have your shares voted on these proposals, even if you wish to vote as recommended by the Board of Directors. Confidential Voting We maintain the confidentiality of the votes of individual stockholders.We do not disclose these votes to any member of management unless we must disclose them for legal reasons or in the event of a contested proxy solicitation.However, if a stockholder writes a comment on the proxy card, we will forward the comment to management.In reviewing the comment, management may learn how the stockholder voted.In addition, the Inspector of Elections and selected employees of our independent tabulating agent may have access to individual votes in the normal course of counting and verifying the vote. Multiple Stockholders Sharing the Same Address For those stockholders requesting paper proxy materials who share a single address and would like to receive only one annual report and proxy statement at that address, please contact our corporate secretary.This service, known as "householding," is designed to reduce our printing and postage costs.If after signing up for householding any stockholder residing at such an address wishes to receive a separate annual report or proxy statement in the future, he or she may contact our corporate secretary at our main office.The contact information for our corporate secretary is provided on page one under "General Information." Cost and Method of Proxy Solicitation We will pay the expenses of soliciting proxies.We will be soliciting proxy by mail and internet. In addition our directors, officers or employees may solicit proxies for us in person, or by telephone, facsimile or electronic transmission for no additional compensation. We do not intend to engage a solicitation firm. - 3 - PROPOSAL 1 ELECTION OF DIRECTORS There are currently four members of the Board with terms expiring at the Meeting, which four directors comprise the whole Board.As a result, four directors will be elected at the Meeting. Upon the recommendation of our Nominating and Governance Committee of the Board, the Board has nominated Jeffrey B. Davis, Kerry P. Gray, Helmut Kerschbaumer, and Klaus Kuehne for re-election as directors, whose current term will expire at the 2014 annual meeting of stockholders and when his successor is elected and qualified.Each of Messrs. Davis, Gray, Kerschbaumer, and Kuehne has consented to serve, if elected, for a one-year term expiring at the time of the 2015 annual meeting of stockholders and when his successor is elected and qualified.If any of the nominees shall become unable or unwilling to serve, the proxies, unless authority has been withheld as to such nominee, may be voted for the election of a substitute nominee designated by the Board, or the Board may reduce the number of directors being elected at the Meeting.Proxies may not be voted for more than four persons. The Board has determined that all directors, except Kerry P. Gray, our President and Chief Executive Officer, and Helmut Kerschbaumer, meet the independence requirements under the applicable NASDAQ Stock Market (“NASDAQ”) listing standards (the “Listing Standards”) and qualify as “independent directors” under those Listing Standards. The Board recommends that you vote FOR the election of the nominees.The persons named in the enclosed proxy card as proxies will vote as directed in the proxy card, unless the proxy card is blank with respect to Proposal No. 1, in which case the persons intend to vote for each of the nominees of the Board. The following information, which is as of December 31, 2013, is furnished with respect to each nominee for election as a director at the Meeting.The information presented includes information each director has given us about all positions he holds with us, his principal occupation and business experience during the past five years, and the names of other publicly-held companies of which he serves as a director.Information about the number of shares of Common Stock beneficially owned by each director, directly or indirectly, as of March 31, 2014, appears below under the heading “Security Ownership of Certain Beneficial Owners and Management.” Business and Experience of Nominees for Director Mr. Jeffrey B. Davis Mr. Davis has served as one of our directors since March 2006.Since December 2007, Mr. Davis has been President and Chief Executive Officer of Access Pharmaceuticals, Inc.Since April 1997, Mr. Davis has been President of SCO Financial Group LLC and financial principal of SCO Securities LLC, an NASD-registered broker dealer.Prior to co-founding SCO, Mr. Davis served as Senior Vice President and Chief Financial Officer of HemaSure, Inc., a publicly traded development stage healthcare technology company.Prior to that, Mr. Davis was Vice President, Corporate Finance, at Deutsche Bank AG and Deutsche Morgan Grenfell, both in the U.S. and Europe. Mr. Davis also served in senior marketing and product management positions at AT&T Bell Laboratories, where he was also a member of the technical staff. Prior to that, Mr. Davis was involved in marketing and product management at Philips Medical Systems North America.Mr. Davis served previously as a Director of Bioenvision, Inc. and currently serves as a Director of Access Pharmaceuticals, Inc., a publicly traded company.Mr. Davis holds a B.S. in Biomedical Engineering from the College of Engineering, Boston University and an M.B.A. from the Wharton School of Business, University of Pennsylvania. As a result of these and other professional experiences and his prior service on our Board, Mr. Davis has a significant understanding of the pharmaceutical industry and possesses particular knowledge and experience in the management, accounting, and operating areas relevant to our business.Mr. Davis’s position as the President and CEO of a public company in the pharmaceutical industry also provides the Board with valuable experience regarding compensation, corporate governance, finance and other relevant matters.The foregoing are among the key attributes which, in the view of the Nominating Committee, qualify Mr. Davis for election to ULURU’s Board. - 4 - Mr. Kerry P. Gray Mr. Gray has served as one of our directors since March 2006 and currently serves as the Company’s President and Chief Executive Officer.Previously, Mr. Gray was the President and CEO of Access Pharmaceuticals, Inc. and a director of Access Pharmaceuticals, Inc. from June 1993 until May 2005.Mr. Gray served as Chief Financial Officer of PharmaScience, Inc., a company he co-founded to acquire technologies in the drug delivery area. From May 1990 to August 1991, Mr. Gray was Senior Vice President, Americas, Australia and New Zealand for Rhone-Poulenc Rorer, Inc.Prior to the Rhone-Poulenc Rorer merger, he had been Area Vice President Americas of Rorer International Pharmaceuticals. From 1986 to May 1988, he was Vice President, Finance of Rorer International Pharmaceuticals, having served in the same capacity at Revlon Health Care Group of companies before the acquisition by Rorer Group. Between 1975 and 1985, he held various senior financial positions with the Revlon Health Care Group. As a result of these and other professional experiences and his service as our President and Chief Executive Officer, Mr. Gray has a comprehensive understanding of the wound care industry and our business, and possesses particular knowledge and experience in strategic planning, manufacturing and operations, and the finance areas relevant to the Company, which are among the key attributes which, in the view of the Nominating Committee, qualify Mr. Gray for election to ULURU’s Board. Mr. Helmut Kerschbaumer Mr. Kerschbaumer has served as one of our directors since January 2013 as a result of his appointment to serve on our Board as a designee of IPMD GmbH.Currently, Mr. Kerschbaumer is a director of Altrazeal AG, Altrazeal Trading GmbH, and managing director of Melmed Holding AG, each being an international pharmaceutical licensing and distribution company.Prior to co-founding IPMD GmbH in 2012, Mr. Kerschbaumer co-founded Melmed Holding AG in 1998 to acquire pharmaceutical product rights.Mr. Kerschbaumer served as Chief Financial Officer of Meldex International PLC, a company listed on the Alternative Investment Market, from 2008 until 2009.Prior to that, Mr. Kerschbaumer served in various capacities with Melbrosin International GmbH from 1993 until 2008 and participated in the management buy-out in 2000 and then growing revenues from Euros 2 million to Euros 23 million prior to the company’s sale in 2007 to Bioprogress PLC.Mr. Kerschbaumer served as Chief Executive Officer of Moden Muller GmbH & Co. from 1989 until 1993. As a result of these and other professional experiences, Mr. Kerschbaumer has a significant understanding of the pharmaceutical industry and possesses particular knowledge and experience in the management, accounting, and operating areas relevant to our business.Mr. Kerschbaumer’s position as the Managing Director of two companies in the pharmaceutical industry with international product and distribution licenses also provides the Board with valuable experience regarding international distribution and other relevant matters.The foregoing are among the key attributes which, in the view of the Nominating Committee, qualify Mr. Kerschbaumer for election to ULURU’s Board. Mr. Klaus Kuehne Mr. Kuehne has served as one of our directors since January 2013 as a result of his appointment to serve on our Board as a designee of IPMD GmbH.Mr. Kuehne currently serves as a director of Altrazeal AG.Prior to co-founding IPMD GmbH in 2012, Mr. Kuehne co-founded Melmed Holding AG in 1998 to acquire pharmaceutical product rights.Mr. Kuehne served as Chief Operating Officer of Meldex International PLC, a company listed on the Alternative Investment Market, from 2008 until 2009.Prior to that, Mr. Kuehne served in various capacities with Melbrosin International GmbH from 1998 until 2008Mr. Kuehne served as Senior Consultant at TSM Business Consultant and Junior Consultant at HKM Business Consultant between 1992 and 1998.Mr. Kuehne is a graduate of the University of Hamburg Law School. As a result of these and other professional experiences, Mr. Kuehne has a significant understanding of the pharmaceutical industry and possesses particular knowledge and experience in the management, sales and marketing, and operating areas relevant to our business.The foregoing are among the key attributes which, in the view of the Nominating Committee, qualify Mr. Kuehne for election to ULURU’s Board. THE BOARD RECOMMENDS A VOTE “FOR” THE PROPOSED NOMINESS TO THE BOARD.THE PERSONS NAMED IN THE ENCLOSED PROXY CARD AS PROXIES WILL VOTE AS DIRECTED IN THE PROXY CARD, UNLESS THE PROXY CARD IS BLANK WITH RESPECT TO PROPOSAL NO. 1, IN WHICH CASE THE PERSONS INTEND TO VOTE FOR EACH OF THE NOMINEES OF THE BOARD. - 5 - CORPORATE GOVERNANCE AND THE BOARD OF DIRECTORS Corporate Governance Practices and Board Independence The Board has adopted a number of corporate governance documents, including charters for its Audit Committee, Compensation Committee and Nominating and Governance Committee, corporate governance guidelines, a code of business conduct and ethics for employees, executive officers and directors (including its principal executive officer and principal financial officer) and a whistleblower policy regarding the treatment of complaints on accounting, internal accounting controls and auditing matters.All of these documents are available on the Company’s website at www.uluruinc.com under the heading “Investor Relations,” and a copy of any such document may be obtained, without charge, upon written request to ULURU Inc., c/o Investor Relations, 4452 Beltway Drive, Addison, Texas, 75001. Board of Directors’ Leadership Structure and Role in Risk Oversight Although the Board of Directors does not have a formal policy on whether the roles should be combined or separated, from our inception as ULURU Inc. in 2006 until June 2010, we had a separate Chairman of the Board (“Chairman”) and Chief Executive Officer (“CEO”).In June 2010, our board of directors determined it appropriate and efficient for Mr. Gray, our Chairman, to also serve as President and CEO, based on Mr. Gray’s extensive knowledge of our company and the pharmaceutical preparation marketplace.The independent members of our board have named Mr. Jeffrey B. Davis our independent lead director.Mr. Davis, as independent lead director, chairs the executive sessions of the non-management members of our board of directors, acts as a liaison with Mr. Gray and assists in developing the agendas for each board of directors meeting.We believe that this leadership structure also provides an appropriate forum for the Board to execute its risk oversight function, which is described below. Our Board of Directors is the central body that oversees the management of material risks at the Company.The Board does not have a standing risk management committee, but rather administers this oversight function directly through the Board as a whole, as well as through various standing Board committees that address risks inherent in their respective areas of oversight. The Audit Committee has the responsibility to review and discuss certain risk policies, including the Company’s major financial risk exposures and the steps taken by management to monitor and control these exposures, and generally provide oversight of risks related to financial reporting, accounting, credit, and liquidity.Our Compensation Committee assesses and monitors whether any of our compensation policies and programs has the potential to encourage excessive risk-taking.In addition, as part of its compensation philosophy, the Compensation Committee strives to adopt compensation incentives that encourage appropriate risk-taking behavior that is consistent with the Company’s long term business strategy and objectives.To meet its obligations under the Securities and Exchange Commission’s enhanced disclosure rules, the Company undertook a process to assess to what extent risks arising from our compensation programs for employees are reasonably likely to have a material adverse effect on the Company.We concluded that it is not likely that our compensation policies will have such an effect.The Governance and Nominating Committee oversees risk management practices in its domain, including director candidate selection, governance and succession matters.Day to day operational risks are generally handled by management, with reporting to and involvement of the Board.With respect to strategic and enterprise risk, our Board as a whole is the level at which we address and monitor such issues, through regular interactions with the CEO and other members of senior management. Policies for Approval of Related Party Transactions The Audit Committee has the authority and responsibility to review and approve any proposed transactions between the Company (including its subsidiaries) and any person that is an officer, key employee, director or affiliate of the Company or any subsidiary), other than transactions related to the employment and compensation of such persons, which are reviewed and approved by the Compensation Committee. Stockholder Communications with the Board The Board has established a process for stockholders to send communications to it. Stockholders may send written communications to the Board or individual directors to ULURU Inc., Board of Directors, c/o Chief Executive Officer, 4452 Beltway Drive, Addison, Texas, 75001. Stockholders also may send communications via email to kgray@uluruinc.com with the notation “Attention: Chief Executive Officer” in the Subject field.All communications will be reviewed by the Chief Executive Officer of the Company, who will determine whether such communications are relevant and/or for a proper purpose and appropriate for Board review and, if applicable, submit such communications to the Board on a periodic basis. - 6 - Attendance of Directors at Annual Stockholder Meetings Although the Company currently does not require directors to attend annual stockholder meetings, it does encourage directors to do so and welcomes their attendance.One member of the Board, Kerry P. Gray,attended the 2013 annual stockholder meeting held on June 13, 2013. Nomination and Election of Directors When seeking candidates for director, the Nominating and Governance Committee may solicit suggestions from incumbent directors, management or others.After conducting an initial evaluation of a candidate, the committee will interview that candidate if it believes the candidate might be suitable to serve as a director.The committee may also ask the candidate to meet with Company management. If the committee believes a candidate would be a valuable addition to the Board and there is either a vacancy on the Board or the committee believes it is in the best interests of the Company and our stockholders to increase the number of Board members to elect that candidate, it will recommend to the full Board that candidate’s election. Although no formal diversity policy is in place, in performance of its duties the Nominating and Governance Committee believes that the backgrounds and qualifications of the Board of Directors, considered as a group, should provide a significant composite mix of experience, knowledge and abilities that will enable the Board of Directors to fulfill its responsibilities.Therefore, the Nominating and Governance Committee considers diversity in identifying nominees for directors.In this regard, the Nominating and Governance Committee views diversity in a broad sense, including on the basis of business experience, public service experience, gender and ethnicity. Before nominating a sitting director for reelection at an annual stockholder meeting, the committee will consider the director’s performance on the Board and whether the director’s reelection would be in the best interests of the Company’s stockholders and consistent with the Company’s corporate governance guidelines and the Company’s continued compliance with its contractual obligations and applicable law, rules and regulations. The Board believes that it should be comprised of directors with diverse and complementary backgrounds, and that directors should have expertise that, at a minimum, may be useful to the Company and may contribute to the success of the Company’s business. Directors also should possess the highest personal and professional ethics and should be willing and able to devote an amount of time sufficient to effectively carry out their duties and contribute to the success of the Company’s business. When considering candidates for director, the committee takes into account a number of factors, including the following: § Independence from management; § Age, gender and ethnic background; § Relevant business experience; § Judgment, skill and integrity; § Existing commitments to other businesses; § Potential conflicts of interest; § Corporate governance background; § Financial and accounting background; § Executive compensation background; and § Size and composition of the existing Board. The Nominating and Governance Committee will consider candidates for director suggested by stockholders by considering the foregoing criteria and the additional information referred to below. Stockholders wishing to suggest a candidate for director should write to ULURU Inc., c/o Investor Relations, 4452 Beltway Drive, Addison, Texas 75001 and include the following: § The name and address of the stockholder and a statement that he, she or it is a stockholder of the Company and is proposing a candidate for consideration by the committee; § The class and number of shares of Company Common Stock owned by the stockholder as of the Record Date for the annual stockholder meeting (if such date has been announced) and as of the date of the notice, and the length of time such stockholder has held such shares; § The name, age and address of the candidate; § A description of the candidate’s business and educational experience; § The class and number of shares of Company Common Stock, if any, owned by the candidate, and length of time such candidate has held such shares; § Information regarding each of the foregoing criteria the Board generally considers, other than the factor regarding Board size and composition, sufficient to enable the committee to evaluate the candidate; § A description of any relationship between the candidate and any customer, supplier or competitor of the Company or any actual or potential conflict of interest; § A description of any relationship or understanding between the stockholder and the candidate; and § A statement that the candidate is willing to be considered and willing to serve as a director if nominated and elected. The Nominating and Governance Committee did not receive any nominations from any stockholders for the 2014 annual meeting. - 7 - Meetings of the Board and Certain Committees The Board did not hold any formal meetings but its members acted by unanimous written consent on seven occasions during the 2013 fiscal year.During fiscal year 2013, each director attended at least 75% of the aggregate number of the meetings (if any) of our board of directors and of the board committees on which they serve. In addition to the meetings held by the Board and Board committees, the directors and Board committee members communicated informally to discuss the affairs of the Company and, when appropriate, took formal Board and committee action by unanimous written consent of all directors or committee members, in accordance with Nevada law, in lieu of holding formal meetings. Board Committees The Board has an Audit Committee, a Compensation Committee, a Nominating and Governance Committee, and an Executive Committee. As of March 31, 2014, each committee of the Board is comprised as follows: Director Audit Committee Compensation Committee Nominating and Governance Committee Executive Committee Jeffrey B. Davis Chair Chair X Kerry P. Gray Chair Helmut Kerschbaumer X Chair Klaus Kuehne All members of each committee, with the exception of the Executive Committee, have been determined by the Board to be independent under applicable SEC and NASDAQ rules and regulations The Audit Committee has the responsibility to engage the independent auditors, review and approve the audit fees, supervise matters relating to audit functions and review and set internal policies and procedure regarding audits, accounting and other financial controls.The Board has determined that Jeffrey B. Davis meets the definition of an "Audit Committee Financial Expert", as such term is defined in Item 407(d)(5)(ii) of Regulation S-K promulgated under the Securities Act, is independent under Rule 10A-3(b)(1)(ii) promulgated under the Exchange Act.The charter of the Audit Committee is available on the Company's website at www.uluruinc.com under the heading "Investor Relations."Our Audit Committee charter includes a requirement that the Audit Committee will be comprised of three independent directors.Currently, the Audit Committee is comprised of only one member, Jeffrey B. Davis.During the 2013 fiscal year, the Audit Committee held a total of four meetings, either in person or by conference call, and its members acted by unanimous written consent on two occasions. The Compensation Committee has responsibility for approval of remuneration arrangements for executive officers of the Company, review and approval of compensation plans relating to executive officers and directors, including grants of stock options under the Company's 2006 Equity Incentive Plan (as amended to date, the “Equity Incentive Plan”) and other benefits and general review of the Company's employee compensation policies.The charter of the Compensation Committee is available on the Company's website at www.uluruinc.com under the heading "Investor Relations."During the 2013 fiscal year, the Compensation Committee held one meeting and its members acted by unanimous written consent on one occasion. The Nominating and Governance Committee is responsible for, among other things, considering potential Board members, making recommendations to the full Board as to nominees for election to the Board, assessing the effectiveness of the Board and implementing the Company's corporate governance guidelines.The charter of the Nominating and Governance Committee is available on the Company's website at www.uluruinc.com under the heading "Investor Relations."During the 2013 fiscal year, the Nominating and Governance Committee did not hold a formal meeting but its members acted by unanimous written consent on two occasions. The Executive Committee is responsible for, among other things, working with management with respect to strategic and operational matters.During the 2013 fiscal year, the Executive Committee did not formally meet but it did meet informally on several occasions. - 8 - Directors and Executive Officers The following table sets forth the Directors and executive officers of the Company along with their respective ages and positions and is as follows: Name Age Position Kerry P. Gray (1) 61 Chairman, Director, President, Chief Executive Officer Jeffrey B. Davis (2)(3)(4) 50 Director Helmut Kerschbaumer (3)(4) 52 Director Klaus Kuehne 47 Director Terrance K. Wallberg 59 Vice President, Chief Financial Officer, Secretary, Treasurer On September 9, 2009, Mr. Gray was appointed to serve as the Company’s Chairman of the Board of Directors.On February 15, 2010, Mr. Gray was appointed to also serve as Chairman of the Executive Committee of the Board of Directors.On June 4, 2010, Mr. Gray was appointed to also serve as the Company’s President and Chief Executive Officer. Member of Audit Committee. Member of Compensation Committee. Member of Nominating and Governance Committee. Executive Officers Kerry P. Gray has served as one of our directors since March 2006 and currently serves as the Company’s President and Chief Executive Officer.Previously, Mr. Gray was the President and CEO of Access Pharmaceuticals, Inc. and a director of Access Pharmaceuticals, Inc. from June 1993 until May 2005.Mr. Gray served as Chief Financial Officer of PharmaScience, Inc., a company he co-founded to acquire technologies in the drug delivery area. From May 1990 to August 1991, Mr. Gray was Senior Vice President, Americas, Australia and New Zealand for Rhone-Poulenc Rorer, Inc. Prior to the Rhone-Poulenc Rorer merger, he had been Area Vice President Americas of Rorer International Pharmaceuticals. From 1986 to May 1988, he was Vice President, Finance of Rorer International Pharmaceuticals, having served in the same capacity at Revlon Health Care Group of companies before the acquisition by Rorer Group. Between 1975 and 1985, he held various senior financial positions with the Revlon Health Care Group. Terrance K. Wallberghas served as our Vice President and Chief Financial Officer since March 2006.Mr. Wallberg is a Certified Public Accountant and possesses an extensive and diverse background with over 30 years of experience with entrepreneurial/start-up companies.Prior to joining ULURU Inc., Mr. Wallberg was Chief Financial Officer with Alliance Hospitality Management from 2004 to 2005 and previous to that was Chief Financial Officer for DCB Investments, Inc., a Dallas, Texas based diversified real estate holding company, from 2000 to 2004.During his five year tenure at DCB Investments, Mr. Wallberg acquired valuable experience with several successful start-up businesses and dealing with the external financial community.Prior to DCB Investments, Mr. Wallberg spent 22 years with Metro Hotels, Inc., serving in several finance/accounting capacities and culminating his tenure as Chief Financial Officer.Mr. Wallberg is a member of the American Society and the Texas Society of Certified Public Accountants and is a graduate of the University of Arkansas, Little Rock. Key Employees Daniel G. Moro has served as our Vice President - Polymer Drug Delivery since March 2006.Previously, Mr. Moro served as Vice President - Polymer Drug Delivery at Access Pharmaceuticals, Inc. from September 2000 until October 2005.He managed various drug delivery projects related to Hydrogel polymers.He invented the mucoadhesive erodible drug delivery technology (OraDisc™) for the controlled administration of actives and is the co-inventor of our hydrogel nanoparticle aggregate technology.Previously, Mr. Moro served as Vice President, Operations for a Division of National Patent Development Corporation (“NPDC”) which developed the soft contact lens.Prior to his operational experience, Mr. Moro spent 20 years at the NPDC as a senior research scientist and invented and commercialized several technologies, including a hydrogel burn and wound dressing and a subcutaneous retrievable drug delivery implant to treat prostate cancer.Mr. Moro has over twenty five years experience of pharmaceutical development and holds nine patents related to drug delivery applications, four of which have been commercialized. Section 16(a) Beneficial Ownership Reporting Compliance Section 16(a) (“Section 16(a)”) of the Securities Exchange Act of 1934, as amended, requires our directors, executive officers and holders of more than ten percent of a registered class of our equity securities to file with the SEC initial reports of ownership and reports of changes in ownership of such securities. Directors, officers and 10% holders are required by SEC rules to furnish us with copies of all of the Section 16(a) reports they file. Based solely on a review of reports furnished to us during the 2013 fiscal year or written representatives from our directors and executive officers, none of our directors, executive officers and 10% holders failed to file on a timely basis reports required by Section 16(a) during the 2013 fiscal year except for one Form 3 that was filed on January 22, 2013, three days late, by IPMD GmbH. - 9 - EXECUTIVE COMPENSATION Compensation Discussion and Analysis The Compensation Committee operates under a written charter adopted by the Board and is responsible for making all compensation decisions for the Company’s executive officers including determining base salary and annual incentive compensation amounts, if any, and recommending stock option grants and other stock-based compensation under our equity incentive plans. Dialogue with our Stockholders In June 2013, we gave our stockholders the opportunity to approve at our annual meeting of stockholders, on an advisory basis, the annual compensation of the Company's named executive officers. At our 2013 annual meeting of stockholders, approximately 73% of our voting stockholders approved the annual compensation of the Company's named executive officers. Our Compensation Committee considered these results in connection with its analysis of our executive compensation program in making its determination of the form and amount of executive compensation awarded for 2014. For the year ended December 31, 2013, as discussed in detail below, the components of our compensation have remained unchanged from prior years and the range of salary amounts and incentive compensation awarded to our named executive officers is consistent with the prior year. Our Chief Executive Officer and Chief Financial Officer regularly speak with our major stockholders, as well as many smaller stockholders, and have made presentations at five investor seminars in the last twelve months.We discuss our compensation matters regularly with our stockholders, including comparisons of our compensation practices to those of our peers.Our stockholders have continued to express support for our compensation philosophy and the components of our compensation.As a result of our stockholders’ approval of our executive compensation in 2013, our dialogues with stockholders and our ongoing review of our compensation policies and decisions, we believe our existing executive compensation program effectively aligns the interests of our named executive officers with those of our stockholders. At the 2013 annual meeting of stockholders, approximately 80% of our voting stockholders approved, on an advisory basis, the frequency of three years for future non-binding advisory votes for approving the compensation of our named executive officers. Overview and Philosophy The goals of our executive compensation program are to: § provide competitive compensation that will help attract, retain and reward qualified executives, with a focus on talent from within the bio-pharmaceutical industry; § align management’s interests with our success by making a portion of the executive’s compensation dependent upon corporate performance; and § align management’s interests with the interests of stockholders by including long-term equity incentives. - 10 - To achieve these goals, we focus on several key points in the design of our executive compensation program.First, retention is a very important consideration in our compensation programs, and internal promotion and retention of key executive talent has been a significant feature of our company.We believe that retention involves two interrelated components – establishment of a working environment that provides intangible benefits to our executives and encourages longevity and overall compensation that is generally competitive within our industry and among companies of comparable size and complexity.Augmenting compensation with a desirable working environment enables us to maintain an overall compensation program that generally providesaverage overall compensation to our executive officers, as compared to companies with which we compete for talent, but still remain competitive.Our Compensation Committee has not historically employed compensation consultants to assist it in designing our compensation programs.Instead, we rely on our familiarity with the market and ongoing market intelligence, including occasional review of publicly available compensation information of other companies, both those with which we compete and those within our geographic labor market, to gauge the competitiveness of our compensation programs.In particular, our Compensation Committee has considered market data from Antares Pharma, Inc., BioDelivery Sciences International, Inc., Columbia Laboratories Inc., DepoMed Inc., Derma Sciences, Inc., Durect Corp., Elite Pharmaceuticals, Inc. InSite Vision Incorporated, and OraSure Technologies, Inc. (collectively, the “Peer Group).We use this data to help benchmark our executive compensation policies. The companies in the Peer Group were selected based upon various factors, including industry, number of employees, number and type of commercialized products, depth of drug development pipeline, annual spending on research and development activities, and market capitalization.The companies comprising the Peer Group are periodically reviewed and updated each year. The Committee also seeks a compensation structure that is internally consistent and provides appropriate compensation for our executives in relation to one another.Consequently, the Compensation Committee does not focus on any particular benchmark to set executive compensation.Instead, we believe that a successful compensation program requires the application of judgment and subjective determinations based on the consideration of a number of factors.These factors include the following: § the scope and strategic impact of the executive officer’s responsibilities, including the importance of the job function to our business; § our past financial performance and future expectations; § the performance and experience of each individual; § past salary levels of each individual and of the officers as a group; § our need for someone in a particular position; and § for each executive officer, other than the Chief Executive Officer, the evaluations and recommendations of our Chief Executive Officer, in consultation with our Chief Financial Officer. The Committee does not assign relative weights or rankings to these factors.Our allocation of compensation between cash and equity awards, our two principal forms of compensation, is based upon our historical practice and our evaluation of the cost of equity awards, as discussed in more detail below. - 11 - Our Chief Executive Officer works closely with the Committee to maintain an open dialogue regarding the Committee’s goals, progress towards achievement of those goals and expectations for future performance.The Chief Executive Officer updates the Committee regularly on results and compensation issues.Our Chief Executive Officer also provides the Committee, and in particular, the Committee Chair, with recommendations regarding compensation for our executive officers other than himself.In part because the Chief Executive Officer works closely with the Committee throughout the year, the Committee is in a position to evaluate his performance and make its own determinations regarding appropriate levels of compensation for the Chief Executive Officer. Employee Compensation Risks The Company’s management and the Committee have assessed the risks associated with our compensation policies and practices for all employees, including non-executive officers.Based on the results of this assessment, we do not believe that our compensation policies and practices for all employees, including non-executive officers, create risks that are reasonably likely to have a material adverse effect on the Company. Tax Considerations Section 162(m) of the Internal Revenue Code limits ULURU’s tax deduction for compensation over $1,000,000 paid to the Chief Executive Officer or to certain other executive officers. Compensation that meets the requirements for qualified performance-based compensation or certain other exceptions under the Internal Revenue Code is not included in this limit.Generally, the Compensation Committee desires to maintain the tax deductibility of compensation for executive officers to the extent it is feasible and consistent with the objectives of our compensation programs.To that end, our Equity Incentive Plan and Incentive Bonus Plan were designed to meet the requirements so that grants and annual incentive bonuses under those plans will be performance-based compensation for Section 162(m) purposes.However, in part because the compensation of the executive officers is well below the $1,000,000 threshold, the Board of Directors has not set performance targets in recent years (including the current year).Accordingly, awards under the Incentive Bonus Plan do not currently qualify as performance-based compensation under Section 162(m). Components of Executive Compensation Our executive compensation program consists of base salary, an annual incentive bonus program, and long-term equity incentives in the form of stock options and restricted stock grants.Executive officers also are eligible to participate in certain benefit programs that are generally available to all of our employees, such as medical insurance programs, life insurance programs and our 401(k) plan.The Compensation Committee of our Board of Directors oversees our executive compensation program. As discussed further below in the section of this Proxy Statement entitled “Employment, Severance and Change in Control Agreements”, our Chief Executive Officer, Kerry P. Gray, was compensated during 2013, and to February 2014 pursuant to the terms of a Separation Agreement and pursuant to an agreement with the Company with respect to his service as Chairman of the Executive Committee of our Board of Directors.Mr. Gray received no base salary in 2013 and 2012 in his capacity as Chief Executive Officer and does not currently receive any base salary from the Company in such capacity.The Compensation Committee may meet subsequent to the distribution of this Proxy Statement to evaluate the compensation of Mr. Gray, which may include base salary, annual bonus, restricted stock awards, stock option awards, and director fees, to be paid in 2014. - 12 - Base Salary Base salaries are the most basic form of compensation and are integral to any competitive employment arrangement.At the beginning of each fiscal year, the Compensation Committee establishes an annual base salary for our executive officers based on recommendations made by our Chief Executive Officer as to all such executive officers other than himself, in consultation with our Chief Financial Officer.Consistent with our compensation objectives and philosophy described above, the Compensation Committee attempts to set base salary compensation, and adjust it when warranted, based on company financial performance, the individual’s position and responsibility within our company and performance in that position, the importance of the executive’s position to our business, and the compensation of other executive officers of ULURU with comparable qualifications, experience and responsibilities.The Committee also generally takes into account its perceived range of salaries of executive officers with comparable qualifications, experience and responsibilities at other companies with which we compete for executive talent including but not limited to our Peer Group.The Committee also reviews historical salary information for each of the executive officers as part of its analysis in setting base salary structures. The Committee uses this information to review historical progression of each executive officer’s compensation and to identify variations in compensation levels among the executive officers. Effective March 2014, the Compensation Committee has determined that Mr. Gray will receive no base salary in 2014 in his capacity as Chief Executive Officer and to maintain the current existing annual base salaries for Terrance K. Wallberg, our Chief Financial Officer, and Daniel G. Moro, our Vice President – Polymer Drug Delivery, in 2014 as the Company strives to improve financial performance during 2014. The base salary rates for 2014 and 2013 are as follows: Named Executive Officers & Key Employee 2014 Salary 2013 Salary % Increase Kerry P. Gray (1)(2) $ $ % Terrance K. Wallberg (3) $ $ % Daniel G. Moro (4) $ $ % For 2014, Mr. Gray will receive total compensation of $235,000 which is comprised of $25,000 earned pursuant to the Separation Agreement and $210,000 for his duties as Chairman of the Executive Committee of the Company’s Board of Directors. During 2013, Mr. Gray earned compensation of $360,000 which was comprised of $150,000 pursuant to the Separation Agreement and $210,000 for his duties as Chairman of the Executive Committee of the Company’s Board of Directors.As part of a plan to conserve the Company’s cash and financial resources during 2013, Mr. Gray temporarily deferred $221,500 of earned compensation which consisted of $11,500 earned pursuant to a Separation Agreement and $210,000 for his duties as Chairman of the Executive Committee of the Company’s Board of Directors.During 2013, Mr. Gray was also repaid $312,500 of temporarily deferred compensation from prior years, of which $300,000 was used by Mr. Gray for funding required for certain equity purchases of the Company’s Common Stock.During 2012, Mr. Gray earned compensation of $360,000 which was comprised of $150,000 pursuant to the Separation Agreement and $210,000 for his duties as Chairman of the Executive Committee of the Company’s Board of Directors.As part of a plan to conserve the Company’s cash and financial resources during 2012, Mr. Gray temporarily deferred $220,673 of earned compensation thereby receiving cash compensation of $139,327 for the year. During 2013, Mr. Wallberg earned salary compensation of $200,000 for his duties as Vice President and Chief Financial Officer.During 2013, Mr. Wallberg was also repaid $35,769 of temporarily deferred compensation from prior years, of which $30,000 was used by Mr. Wallberg for funding required for certain equity purchases of the Company’s Common Stock.During 2012, Mr. Wallberg earned salary compensation of $200,000 for his duties as Vice President and Chief Financial Officer.As part of a plan to conserve the Company’s cash and financial resources during 2012, Mr. Wallberg temporarily deferred $24,231 of salary compensation thereby receiving cash compensation of $175,769 for the year. During 2013, Mr. Moro earned salary compensation of $175,000 for his duties as Vice President–Polymer Drug Delivery.During 2013, Mr. Moro was also repaid $20,000 of temporarily deferred compensation from prior years, of which $20,000 was used by Mr. Moro for funding required for certain equity purchases of the Company’s Common Stock.During 2012, Mr. Moro earned salary compensation of $175,000 for his duties as Vice President–Polymer Drug Delivery.As part of a plan to conserve the Company’s cash and financial resources during 2012, Mr. Moro temporarily deferred $21,202 of salary compensation thereby receiving cash compensation of $153,798 for the year. - 13 - Annual Bonus In the past, we have provided annual bonuses under our Incentive Bonus Plan, which is designed to motivate and reward executives for their contribution to the company’s performance during the fiscal year.A portion of the total cash compensation that our executive officers and key employee could receive each year may be paid through this program, and thus is dependent upon our corporate performance and individual performance. Although the Company has in the past identified specific measurable performance objectives in connection with its Incentive Bonus Plan, the Compensation Committee now evaluates performance at the end of each fiscal year on a subjective basis and determines to award, or not award,an incentive bonus.Factors considered by the Compensation Committee include the Company’s revenue, operating expense, product development, business development and available cash. To date, the Compensation Committee has not determined to provide annual bonuses to any employees related to performance in 2013. Set forth below with respect to the named executive officers and key employee is information on the maximum bonus anticipated by their employment agreement, if any, and the actual bonus paid with respect to the 2013 fiscal year. Named Executive Officers & Key Employee Target Bonus Level (1) 2013 Bonus Percentage of 2013 Base Salary Kerry P. Gray (2) n/a $ % Terrance K. Wallberg 30 % $ % Daniel G. Moro 30 % $ % As a percentage of base salary, which is $200,000 for Terrance K. Wallberg and $175,000 for Daniel G. Moro.Bonuses are typically paid 50% in cash and 50% in stock. During 2013, Mr. Gray did not participate in the Company’s Incentive Bonus Plan. Restricted Stock Awards As part of our Incentive Bonus Plan, executive officers and key employee are eligible to receive stock awards in an amount to equal to the annual cash bonus.The Compensation Committee believes that restricted stock awards can be a valuable tool in linking the personal interest of our executives to those of our stockholders.Moreover, the vesting component of the restricted stock awards provides a valuable retention tool, and retention is a significant consideration in making these awards. To date, the Compensation Committee has not provided awards of restricted stock to any employees related to 2013 performance. - 14 - Stock Options Executive officers and key employee are also eligible to receive grants of stock option awards under our Equity Incentive Plan, which is described in the narrative following the Summary Compensation Table.Typically, we have granted stock options every year because these awards are consistent with our compensation goals of aligning executives’ interests with those of our stockholders in the long term, and because these grants are a standard form of compensation among the companies with which we compete for executive talent including but not limited to our Peer Group. The Compensation Committee believes that stock option awards can be an especially valuable tool in linking the personal interests of executives to those of our stockholders, because executives’ compensation under these awards is directly linked to our stock price. These awards give executive officers a significant, long-term interest in the company’s success.In addition, they can provide beneficial tax treatment that executives’ value. Moreover, the vesting component of our stock option awards provides a valuable retention tool, and retention is a significant consideration in making these awards. To date, the Compensation Committee has not granted any stock option awards to any of the Company’s employees in 2014 (relating to performance in 2013).The Compensation Committee may meet subsequent to the distribution of this Proxy Statement to determine the stock option awards, if any, to be granted to Company employees in 2014 (relating to 2013 performance). On March 20, 2013, the Board approved stock option grants to Messrs. Gray, Wallberg, and Moro to purchase shares of Common Stock of 250,000, 90,000, and 82,500, respectively, with an exercise price of $0.33 per share and an expiration date of March 20, 2023. The stock option grant issued to Mr. Gray became exercisable with respect to 100,000 shares of the Company’s Common Stock on March 20, 2013 and will become exercisable with respect to an additional 150,000 shares of the Company’s Common Stock over a three year period with the vesting of such additional shares of the Company’s Common Stock being determined every nine months upon a review and evaluation by the Company’s Compensation Committee of Mr. Gray’s contribution to the progress of the Company’s business plan.The Compensation Committee has delayed their initial review and evaluation of Mr. Gray’s contributions to the Company’s business plan until no later than September 2014. The stock option grant issued to Mr. Wallberg became exercisable with respect to 15,000 shares of the Company’s Common Stock on March 20, 2013 and will become exercisable with respect to an additional 75,000 shares of the Company’s Common Stock over a three year period with the vesting of such additional shares of the Company’s Common Stock being determined every nine months upon a review and evaluation by the Company’s Compensation Committee of Mr. Wallberg’s contribution to the progress of the Company’s business plan.The Compensation Committee has delayed their initial review and evaluation of Mr. Wallberg’s contributions to the Company’s business plan until no later than September 2014. The stock option grant issued to Mr. Moro became exercisable with respect to 7,500 shares of the Company’s Common Stock on March 20, 2013 and will become exercisable with respect to an additional 75,000 shares of the Company’s Common Stock over a three year period with the vesting of such additional shares of the Company’s Common Stock being determined every nine months upon a review and evaluation by the Company’s Compensation Committee of Mr. Moro’s contribution to the progress of the Company’s business plan.The Compensation Committee has delayed their initial review and evaluation of Mr. Moro’s contributions to the Company’s business plan until no later than September 2014. - 15 - Other Compensation and Personal Benefits We maintain general broad-based employee benefit plans in which our executives participate, such as health insurance plans, life insurance, and a 401(k) plan.These benefits are provided as part of the basic conditions of employment for all of our employees. In addition, we believe that providing these basic benefits is necessary for us to attract and retain high-level executives working in our industry and in our geographic area.We believe that these benefits substantially enhance employee morale and performance.Our benefit plans may change over time as the Compensation Committee determines appropriate. The Company’s 401(k) plan permits a contribution of up to 4% of salary to our 401(k) plan and we match 100% of such contribution, subject to limitations established by law.Participation in the Company’s 401(k) plan and receipt of matching contributions is available to all full-time employees.We consider the matching contribution feature to be an important aspect of our compensation program because it is our only retirement program for our named executive officers and key employee. Retirement Benefits Our executive officers and key employee do not participate in any defined benefit retirement plans such as a pension plan.We do not have any deferred compensation programs.As noted above, our executive officers and key employee are eligible for our 401(k) plan, and we match those contributions as described immediately above in “Other Compensation and Personal Benefits”. Compensation Committee Report The following report is not deemed to be “soliciting material” or to be “filed” with the SEC or subject to the SEC’s proxy rules or the liabilities of Section 18 of the Exchange Act, and the report shall not be deemed to be incorporated by reference into any prior or subsequent filing by us under the Securities Act of 1933, as amended, or the Exchange Act. The Compensation Committee has reviewed and discussed with management the Compensation Discussion and Analysis included in this proxy statement. Based on this review and discussion, the Compensation Committee recommended to the Board that the Compensation Discussion and Analysis be included in this Proxy Statement. COMPENSATION COMMITTEE Jeffrey B. Davis, Chairman Helmut Kerschbaumer - 16 - Summary Compensation Table The following table sets forth, for the fiscal years ended December 31, 2013 and December 31, 2012, the total compensation earned by or paid to our Chief Executive Officer and Chief Financial Officer, who are our named executive officers, and, due to the absence of additional executive officers, our most highly compensated key employee as of December 31, 2013. Name and Principal Position Year Salary Bonus Stock Awards Option Awards Non Equity Incentive Plan Compensation All Other Compensation Total Kerry P. Gray (1) President & Chief Executive Officer Terrance K. Wallberg (2) Vice President & Chief Financial Officer Daniel G. Moro (3) Vice President – Polymer Drug Delivery During 2013, Mr. Gray earned compensation of $360,000 which was comprised of $150,000 pursuant to the Separation Agreement and $210,000 for his duties as Chairman of the Executive Committee of the Company’s Board of Directors.As part of a plan to conserve the Company’s cash and financial resources during 2013, Mr. Gray temporarily deferred $221,500 of earned compensation which consisted of $11,500 pursuant to a Separation Agreement and $210,000 for his duties as Chairman of the Executive Committee of the Company’s Board of Directors.During 2013, Mr. Gray was also repaid $312,500 of temporarily deferred compensation from prior years, of which $300,000 was used by Mr. Gray for funding required for certain equity purchases of the Company’s Common Stock.During 2012, Mr. Gray earned compensation of $360,000 which was comprised of $150,000 pursuant to the Separation Agreement and $210,000 for his duties as Chairman of the Executive Committee of the Company’s Board of Directors.As part of a plan to conserve the Company’s cash and financial resources during 2012, Mr. Gray temporarily deferred $220,673 of earned compensation thereby receiving cash compensation of $139,327 for the year. During 2013, Mr. Wallberg earned salary compensation of $200,000 for his duties as Vice President and Chief Financial Officer.During 2013, Mr. Wallberg was also repaid $35,769 of temporarily deferred compensation from prior years, of which $30,000 was used by Mr. Wallberg for funding required for certain equity purchases of the Company’s Common Stock.During 2012, Mr. Wallberg earned salary compensation of $200,000 for his duties as Vice President and Chief Financial Officer.As part of a plan to conserve the Company’s cash and financial resources during 2012, Mr. Wallberg temporarily deferred $24,231 of salary compensation thereby receiving cash compensation of $175,769 for the year. During 2013, Mr. Moro earned salary compensation of $175,000 for his duties as Vice President–Polymer Drug Delivery.During 2013, Mr. Moro was also repaid $20,000 of temporarily deferred compensation from prior years, of which $20,000 was used by Mr. Moro for funding required for certain equity purchases of the Company’s Common Stock.During 2012, Mr. Moro earned salary compensation of $175,000 for his duties as Vice President–Polymer Drug Delivery.As part of a plan to conserve the Company’s cash and financial resources during 2012, Mr. Moro temporarily deferred $21,202 of salary compensation thereby receiving cash compensation of $153,798 for the year. The amounts shown do not reflect compensation actually received by our named executive officers and key employee or the actual value that may be recognized by our named executive officers and key employee with respect to these awards in the future.Instead, the amounts in this column represent the Black-Scholes fair value of options that we recorded as expense in 2013.During 2013, we granted stock option awards to Messrs. Gray, Wallberg, and Moro to purchase 250,000, 90,000, and 82,500 shares of Common Stock, respectively.The fair value on the date of grant for the stock option awards to Messrs. Gray, Wallberg, and Moro was $60,336, $21,721, and $19,911, respectively.For a description of the assumptions used to determine the fair value of options recorded as expense in 2013 and the grant date fair value of options granted in 2013, see Note 16 to our Consolidated Financial Statement in our Annual Report on Form 10-K for the year ended December 31, 2013, except that, as required by SEC regulations, the amounts included herein do not reflect any assumed forfeitures. During 2012, we did not award any stock options to our named executive officers and key employee. All Other Compensation includes the following: Name Fiscal Year 401(k) Matching Contributions Life and Disability Insurance Separation Agreement Other Total Kerry P. Gray $ $ Terrance K. Wallberg $ Daniel G. Moro $ Kerry P. Gray $ $ Terrance K. Wallberg $ Daniel G. Moro $ - 17 - Grants of Plan Based Awards During Fiscal Year 2013 The following table sets forth information regarding grants of stock options and grants of restricted stock awards under the Company’s Equity Incentive Plan and under the Company’s Incentive Bonus Plan during 2013 to named executive officers and key employee at the discretion of the Compensation Committee. Estimated Future Payouts Under Non-Equity Incentive Plan Awards (1) Name Grant Date Threshold Target Maximum All Other Stock Awards: Number of Shares ofStock on Units (#) All Other Option Awards: Number of Securities Underlying Options (#) (2) Exercise or Base Price of Option Awards ($/Sh) Grant Date Fair Value of Stock and Option Awards ($)(3) Kerry P. Gray (4) n/a n/a n/a n/a 03/20/13 $ $ Terrance K. Wallberg n/a $
